Aaron E. Klein, J.
Should a town board of assessors have the opportunity to conduct an examination before trial of a petitioner in a real property tax assessment proceeding after the petitioner has filed its appraisal report with the Adminis*675trative Judge but before the respondent board of assessors has filed its appraisal report?
This is a motion by respondent, Board of Assessors, Town of Thompson, Sullivan County, New York, to compel petitioner, Universal Kinnebrook Inc., to submit to examination before trial. It appears that the petitioner has timely completed and filed its appraisal report, while the respondent, Board of Assessors, Town of Thompson, has not filed its appraisal report. This court believes it would violate the intent of section 839.3 of the Rules for Trial and Special Terms of Supreme Court, Third Judicial Department (22 NYCRR 839.3), to permit the respondent, Board of Assessors, Town of Thompson, an examination before trial prior to the submission of its appraisal report to the Administrative Judge in compliance with said rule.
Accordingly, the motion for an examination before trial is denied, and the Board of Assessors, Town of Thompson, is directed to file its appraisal report within 45 days after entry of the order effectuating this decision.